This is an original proceeding instituted by the respondent before the State Industrial Commission to review an award in favor of the claimant therein. The parties hereinafter will be referred to as petitioner and claimant, respectively.
There is competent evidence in the record reasonably tending to support the finding of the State Industrial Commission that the claimant received an accidental personal injury arising out of and in the course of his employment with the petitioner, which resulted in temporary total disability from *Page 55 
January 10, 1931, to March 28 1931. The claimant testified as to the injury and there was medical testimony that he was temporarily totally disabled for the period stated. In accordance with the statute applicable thereto, the petition to vacate the award for temporary total disability is denied.
In addition to the award made for temporary total disability, the claimant was awarded compensation for permanent partial disability in both eyes. There is no competent evidence reasonably tending to show that that disability was permanent. For that reason the award for permanent partial loss of vision is vacated.
RILEY, HEFNER, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. LESTER, C. J., and CLARK, V. C. J., absent.
Note. — See under (1), annotation in L. R. A. 1916A, 266; L. R. A. 1917D, 186; 28 R. C. L. 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title Workmen's Compensation, § 116.